              Case 1:20-cv-02211-MKV Document 15 Filed 08/25/20 Page 1 of 1




                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
                                                                              DATE FILED: 8/25/2020


                                                                  August 24, 2020

    BY ECF

    Honorable Mary Kay Vyskocil
    United States District Judge
    Southern District of New York
    Daniel Patrick Moynihan
    United States Courthouse
    500 Pearl St.
    New York, NY 10007-1312

                    Re:     United States v. Walter Schik
                            20-CV-02211

    Dear Judge Vyskocil:

            We represent Walter Schik in the above-referenced matter. An initial conference in this
    matter is currently scheduled for September 2, 2020 at 2pm. We write to respectfully request
    that the initial conference be rescheduled as counsel currently has a conference scheduled for that
    exact date and time in another matter. We apologize for any inconvenience to the Court. AUSA
    Stephen Cha-Kim consents to this request.

                                                                  Respectfully submitted,




                                                                  Juliet L. Fink


The initial conference in this case is adjourned sine die. The Parties are instructed to
submit a joint letter and proposed case management plan in compliance with the
Court's Individual Practices and ECF #10 by August 28, 2020. The Court will
review the filing and schedule a conference if one is necessary. If the Parties believe
a conference would be helpful, the joint letter should so state. If no conference is
held, the Court will enter a Case Management Plan and Scheduling Order following
review of the Parties' proposal. SO ORDERED.

                              8/25/2020
